COURT OF APPEALS
SANDEE BRYAN MARION                   FOURTH COURT OF APPEALS DISTRICT                      KEITH E. HOTTLE
  CHIEF JUSTICE                         CADENA-REEVES JUSTICE CENTER                        CLERK OF COURT
KAREN ANGELINI                             300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                         SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                     WWW.TXCOURTS.GOV/4THCOA.ASPX                            TELEPHONE
PATRICIA O. ALVAREZ                                                                           (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                FACSIMILE NO.
  JUSTICES                                                                                    (210) 335-2762


                                              August 5, 2015


       Sean Alastair Keane-Dawes                                   Andrew Warthen
       The Law Office of Sean Keane-Dawes                          Paul Elizondo Tower
       118 Broadway St Ste 530                                     101 W. Nueva St.
       San Antonio, TX 78205-2378                                  San Antonio, TX 78205
       * DELIVERED VIA E-MAIL *                                    * DELIVERED VIA E-MAIL *


       RE:    Court of Appeals Number:    04-14-00867-CR
              Trial Court Case Number:    447516
              Style:                      Roberto Flores-Morales v. The State of Texas


       Dear Counsel:

               The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on Tuesday, September 8, 2015, before a panel consisting of Justice Rebeca C. Martinez,
       Justice Patricia O. Alvarez, and Justice Luz Elena D. Chapa.

                                                         Very truly yours,
                                                         KEITH E. HOTTLE, CLERK

                                                         ____________________________
                                                         Cynthia A. Martinez
                                                         Deputy Clerk, Ext. 53853